

116 HR 7549 IH: Foreign Trade Modernization Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7549IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. McCaul (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo abolish the United States and Foreign Commercial Service, and for other purposes.1.Short titleThis Act may be cited as the Foreign Trade Modernization Act of 2020.2.Abolishment of United States and Foreign Commercial Service(a)In generalThe United States and Foreign Commercial Service is abolished. (b)Transfer of functionsThere are transferred to the Secretary of State all functions that, on the day before the date of the enactment of this Act, were authorized to be performed by the United States and Foreign Commercial Service under any statute, reorganization plan, Executive order, or other provision of law.3.Transfer and allocation of property and appropriationsThe Secretary of Commerce shall transfer to the Secretary of State all contracts, property, records, and unexpended balance of appropriations, authorizations, allocations, and other funds employed, held, used, arising from, available to, or to be made available in connection with the functions of the United States and Foreign Commercial Service transferred under section 2(b), as may be necessary to carry out this Act.4.Transfer of personnel(a)In generalNot later than 180 days after the date of the enactment of this Act—(1)the Secretary of Commerce shall transfer to the Department of State those individuals who on the day before the date of the enactment of this Act, were officers or employees of the United States and Foreign Commercial Service; and(2)the Secretary of State shall, in accordance with subsections (b) and (c), receive those individuals into the Foreign Service of the United States and convert them, if need be, to the appropriate class in the Foreign Service Schedule established under the Foreign Service Act of 1980. (b)New positions(1)In generalThose individuals transferred to the Department of State under subsection (a) shall be deemed economic officers of the Foreign Service and shall not be subject to any exam or training under the Foreign Service Act of 1980 as a condition of assuming such position.(2)Conforming amendment regarding title change of certain officers of the Foreign ServiceSubsection (d) of section 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by striking and commercial before officers.(3)Savings provision regarding certain officers of the Foreign Service subject to title changeAny individual in the Foreign Service who as of the day before the date of the enactment of this Act is a commercial officer shall be known and referred to as an economic officer on and after such date, and shall otherwise—(A)maintain his or her grade, rank, and class in the Foreign Service Schedule with the same tenure held immediately preceding such title change; and(B)maintain his or her same rate of basic pay or basic salary rate immediately preceding such title change.(c)Savings provision regarding certain officers or employees of the United States ad Foreign Commercial ServiceAny individual transferred to the Department of State under subsection (a) shall—(1)maintain his or her grade, rank, and class in the Foreign Service Schedule with the same tenure held immediately preceding transfer; (2)maintain his or her same rate of basic pay or basic salary rate immediately preceding transfer; and (3)be made subject to Foreign Service Act of 1980 and any other law, rule, regulation, administrative action, and Executive order governing the Foreign Service of the United States.5.Incidental dispositionsThe Director of the Office of Management and Budget, if requested by the Secretary of State, shall make such incidental dispositions of personnel, assets, liabilities, grants, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds held, used, arising from, available to, or to be made available in connection with the functions of the United States and Foreign Commercial Service transferred under section 2(b), as may be necessary to carry out this Act.6.Savings provision All orders, determinations, rules, regulations, permits, agreements, registrations, privileges, and other administrative actions—(1)that have been issued, made, granted, or allowed to become effective by the President, any Federal agency or official thereof, or by a court of competent jurisdiction, in the performance of functions exercised by the United States and Foreign Commercial Service on the day before the date of the enactment of this Act; and(2)that are in effect or were final as of the date of the enactment of this Act, or are to become effective on or after the date of the enactment of this Act, shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by the President, the Secretary of State, or other authorized official, a court of competent jurisdiction, or by operation of law. 7.Activities to promote exports of goods and services from the United StatesThe Championing American Business through Diplomacy Act of 2019 (enacted as title VII of subtitle H of title I of division J of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 22 U.S.C. 9901 et seq.)) is amended by adding at the end the following: 712.Activities to promote exports of goods and services from the United States(a)In generalThe Secretary of State, acting through the Assistant Secretary for Economic and Business Matters and the relevant chiefs of mission, shall place primary emphasis on the promotion of exports of goods and services from the United States, particularly by small and medium-sized businesses, and on the protection of United States business interests abroad by carrying out activities such as the following:(1)Identifying United States businesses with the potential to export goods and services and providing such businesses with advice and information on establishing export businesses.(2)Providing United States exporters with information and advice on the necessary adaptation of product design and marketing strategy to meet the differing cultural and technical requirements of foreign countries.(3)Providing United States exporters with actual leads and an introduction to contacts within foreign countries.(4)Assisting United States exporters in locating reliable sources of business services in foreign countries and in their dealings with foreign governments and enterprises owned by foreign governments.(5)Assisting the coordination of the efforts of State and local agencies and private organizations that seek to promote United States business interests in foreign countries so as to maximize the effectiveness and minimize the duplication of efforts of such agencies and organizations.(6)Utilizing district offices established under subsection (b) as one-stop shops for United States exporters by—(A)providing exporters with information on all export promotion and export finance activities of the Federal Government;(B)assisting exporters in identifying which Federal programs may be of greatest assistance; and(C)assisting exporters in making contact with such identified Federal programs.(7)Providing United States exporters and export finance institutions with information on all financing and insurance programs of the Export-Import Bank of the United States, the United States International Development Finance Corporation, the Trade and Development Program, and the Small Business Administration, including providing assistance in completing applications for such programs and working with exporters and export finance institutions to address any deficiencies in such applications that have been submitted.(b)District officesThe Secretary of State shall establish, or maintain if transferred to the Secretary under the Foreign Trade Modernization Act of 2020, district offices of the Foreign Service in any United States city in a region in which the Secretary, in consultation with the Secretary of Commerce, determines that there is a need for Federal Government export assistance. .8.Conforming amendments(a)Omnibus Trade and Competitiveness Act of 1988(1)In generalThe following provisions of the Omnibus Trade and Competitiveness Act of 1988 are repealed:(A)Section 2301 (15 U.S.C. 4721).(B)Subsection (c) of section 2303 (15 U.S.C. 4723).(C)Section 2306 (15 U.S.C. 4725).(2)Conforming amendmentSection 2303 of such Act (15 U.S.C. 4723) is amended by redesignating subsection (d) as subsection (c).(b)Title 5, United States CodeSection 5315 of title 5, United States Code, is amended by striking Assistant Secretary of Commerce and Director General of the United States and Foreign Commercial Service..(c)Trade Facilitation and Trade Enforcement Act of 2015Section 505(c)(1) of the Trade Facilitation and Trade Enforcement Act of 2015 (15 U.S.C. 4721a(c)(1)) is amended by striking acting through the head of the United States Foreign and Commercial Service and inserting in consultation with the Assistant Secretary of State for Economic and Business Affairs. (d)Foreign Service Act of 1980The Foreign Service Act of 1980 is amended—(1)in section 202(a) (22 U.S.C 3922(a))—(A)by striking paragraph (3); (B)by redesignating paragraph (4) as paragraph (3); and(C)by moving the margins of paragraph (3) (as so redesignated) two ems to the left; and(2)in section 305(c) (22 U.S.C. 3945(c))—(A)by striking (1) Appointments to the Senior Foreign Service by the Secretary of Commerce shall be excluded and inserting Appointments to the Senior Foreign Service by the Secretary of Commerce made on or before the date of the enactment of the Foreign Trade Modernization Act of 2020 shall be excluded; and(B)by striking paragraphs (2) and (3).(e)ReferencesAny reference in any statute, reorganization plan, Executive order, regulation, agreement, determination, or other official document or proceeding to—(1)the Assistant Secretary of Commerce and Director General of the Commercial Service shall be deemed to refer to the Secretary of State; and(2)the United States and Foreign Commercial Service shall be deemed to refer to the Department of State.